Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is amended and restated as of
August 21, 2007, by and between Corinthian Colleges, Inc., a Delaware
corporation (the “Company”), and Jack D. Massimino (“Employee”).

WITNESSETH:

WHEREAS, the Company and Employee desire to enter into this Agreement to assure
the Company of the continuing and exclusive service of Employee and to set forth
the terms and conditions of Employee’s employment with the Company.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

 

1. TERM. The Company agrees to employ Employee and Employee hereby accepts such
employment, in accordance with the terms of this Agreement, commencing on the
date of the amendment and restatement of this Agreement (the “Effective Date”)
and continuing for a period of two (2) years hereafter (the “Term”), subject to
earlier termination under Section 5 or extension of such term as described in
the following sentences. Unless either party has given advanced written notice
to the other party that the Term shall not be extended (or further extended, as
the case may be), then (1) upon the first anniversary of the Effective Date the
Term shall automatically be extended by an additional year (such that the Term
shall be scheduled to terminate on the third anniversary of the Effective Date),
and (2) upon the second and each successive anniversary of the Effective Date
the Term shall automatically be extended by an additional year; provided,
however, that in no event shall the Term exceed a period of five (5) years.
Notwithstanding the foregoing, in the event of a Change in Control, as defined
below, during the term of this Agreement, the Term of this Agreement shall in no
event be less than two years and one day following the Change in Control.
Provision of notice that this Agreement shall not be extended or further
extended, as the case may be, shall not constitute breach of this Agreement or
entitle the Employee to any benefits described in Section 5.

 

2. SERVICES AND EXCLUSIVITY OF SERVICES. During the Term of this Agreement,
Employee shall devote Employee’s full business time, energy and ability
exclusively to the business, affairs and interests of the Company and matters
related thereto, shall use Employee’s best efforts and abilities to promote the
Company’s interests and shall perform the services contemplated by this
Agreement in accordance with policies established by and under the direction of
the Board of Directors of the Company (the “Board”).

Employee shall not, directly or indirectly, during the term of this Agreement
render services to any other person or firm for compensation or engage in any
activity competitive with or adverse to the Company’s business. Employee may
serve as a director or in any other



--------------------------------------------------------------------------------

capacity of any business enterprise or any nonprofit or governmental entity or
trade association, provided in each case that such service is approved by the
Board. Notwithstanding the foregoing, Employee may make and manage personal
business investments of Employee’s choice and serve in any capacity with any
civic, educational or charitable organization (other than as a director of such
organization, approval for which may be sought under the immediately preceding
sentence of this Section 2) without seeking the approval of the Board, provided
that such activities and services do not interfere or conflict with the
performance of the duties hereunder or create any conflict of interest with such
duties.

 

3. DUTIES AND RESPONSIBILITIES. Employee shall serve as Chief Executive Officer
of the Company for the Term of this Agreement. In the performance of Employee’s
duties, Employee shall report directly to the Board of the Company and shall be
subject to the direction of the Board and to such limits on Employee’s authority
as the Board may from time to time impose. During the term of this Agreement,
Employee shall be based at the Company’s principal executive offices in Orange
County, California. Employee agrees to observe and comply with the rules and
regulations of the Company and agrees to carry out and perform orders,
directions and policies of the Company and its Board as they may be, from time
to time, stated either orally or in writing. The Company agrees that the duties
which may be assigned to Employee shall be usual and customary duties of the
office(s) or position(s) to which Employee may from time to time be appointed or
elected and shall not be inconsistent with the provisions of the charter
documents of the Company or applicable law. Employee shall have such corporate
power and authority as shall reasonably be required to enable Employee to
perform the duties required in any office that may be held.

 

4. COMPENSATION.

(a) Base Compensation. During the term of this Agreement, the Company agrees to
pay Employee a base salary at the annual rate of not less than $800,000, payable
in accordance with the Company’s practices in effect from time to time (the
“Base Salary”).

(b) Additional Benefits. Employee shall also be entitled to all rights and
benefits for which Employee is otherwise eligible under any bonus plan, Target
Bonus (defined below) arrangement, incentive agreement (including stock options
and/or other awards granted pursuant to the Company’s 2003 Performance Award
Plan and any successor plans), participation or extra compensation plan, pension
plan, profit-sharing plan, life, medical, dental, disability, or insurance plan
(including, except as otherwise prohibited therein, the Company’s Employee Stock
Purchase Plan) or policy or other plan or benefit that the Company may provide
for Employee or (provided Employee is eligible to participate therein) for Peer
Employees (defined as all employees who have the title of Executive Vice
President of the Company or above, other than the founders of the Company) or
for employees of the Company generally, as from time to time in effect, during
the term of this Agreement (collectively, all of the above shall be referred to
as the “Additional Benefits”). In addition to the Base Salary, Employee shall be
eligible to earn, for each fiscal year of Company, a target

 

-2-



--------------------------------------------------------------------------------

annual incentive bonus equal to 115% of his Base Salary (“Target Bonus”), which
bonus shall be based on achieving targeted performance goals as determined by
Compensation Committee.

(c) Periodic Review. The Compensation Committee of the Board shall review
Employee’s Base Salary and Additional Benefits then being paid to Employee not
less frequently than every twelve months. Following such review, the Company may
in its discretion increase (but shall not be required to increase) the Base
Salary or any other benefits, but may not decrease the Base Salary and Target
Bonus during the time Employee serves as Chief Executive Officer; provided,
however, that if the Company undertakes any generalized salary reductions of
Peer Employees, the Company may reduce Employee’s Base Salary and Target Bonus
by a percentage equal to the percentage base salary and target bonus reductions
effected for all other Peer Employees of the Company.

(d) Perquisites. Employee shall be entitled to not less than three weeks paid
vacation each twelve-month period (or such larger amount of paid vacation as is
generally granted to employees of the Company based on time of service with the
Company), which shall accrue on a pro rata basis from the Effective Date of this
Agreement. Vacation time will continue to accrue so long as Employee’s total
accrued vacation does not exceed two times (2x) the then-current rate of annual
vacation accrual of the Employee (the “Vacation Accrual Cap”). Should Employee’s
accrued vacation time reach the Vacation Accrual Cap, Employee will cease to
accrue additional vacation until Employee’s accrued vacation time falls below
the Vacation Accrual Cap. Except with respect to the rate of vacation accrual
set forth above, all vacation time shall be subject to the plans, policies,
programs and practices as in effect generally with respect to other Peer
Employees of the Company.

 

5. TERMINATION. This Agreement and all obligations hereunder (except the
obligations contained in Sections 8, 9, 10 and 11 (Confidential Information,
Non-Competition, Non Solicitation of Employees and Indemnity) which shall
survive any termination hereunder) shall terminate upon the earliest to occur of
any of the following:

(a) Voluntary Termination. Subject to Section 5(e) below, the voluntary
termination by Employee or retirement from the Company in accordance with the
normal retirement policies of the Company.

(b) Death or Disability of Employee. Employee’s employment shall be terminated
upon the death or Disability (as defined below) of Employee. In such instance,
except as set forth below, all obligations hereunder to Employee (or Employee’s
heirs or legal representatives) shall cease, other than for payment of the sum
of (A) Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (B) pro rata portion of the Target Bonus calculated as of the
date of termination and any other amount earned through the date of termination
pursuant to another cash compensation agreement, and (C) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (A), (B), and (C) shall be hereinafter referred to as the
“Accrued Obligations”), which

 

-3-



--------------------------------------------------------------------------------

shall be paid to Employee or Employee’s estate or beneficiary, as applicable, in
a lump sum in cash within 30 days after the date of termination or any earlier
time required by applicable law. Notwithstanding the foregoing, if Employee is
determined by the Company to be a specified employee (as defined in
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) and determined pursuant to related Treasury Regulations or other
guidance promulgated thereunder) and if required under Section 409A of the Code,
the Accrued Obligations shall be paid on the first day of the seventh month
following the termination of employment. For the purposes of this Agreement,
Disability shall mean that Employee is either (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (2) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. For purposes of this Agreement, Employee shall be deemed Disabled if
determined to be totally disabled by the Social Security Administration.
Employee shall also be deemed Disabled if determined to be disabled in
accordance with the applicable disability insurance program of the Company,
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements of this Section. The
termination of this Agreement due to the death or Disability of Employee shall
have no effect on the rights and obligations of Employee (or his personal
representative or beneficiary, as the case may be) with respect to stock options
or other rights granted under the Company’s 2003 Performance Award Plan, as
amended, or the Company’s Employee Stock Purchase Plan, or any successor plans
all of which rights and obligations shall be governed solely and exclusively by
the applicable terms and conditions of such plans and the agreements issued
thereunder.

(c) Cause. The Company may terminate Employee’s employment and all of Employee’s
rights to receive Base Salary and any Additional Benefits hereunder for Cause.
For purposes of this Agreement, the term “Cause” shall be defined as any of the
following; provided, however, that the Company must determine the presence of
such Cause in good faith:

(i) Willful misconduct by Employee which materially and demonstrably injures the
Company, including (1) Employee’s material breach of any material duties and
responsibilities under this Agreement (other than as a result of incapacity due
to Employee’s Disability), (2) Employee’s commission of a material act of fraud
upon the Company or (3) Employee’s immoderate use of alcoholic beverages or
narcotics or other substance abuse;

(ii) Employee willfully engaging in conduct specifically prohibited by the
Company’s written policies, including, without limitation, unlawful harassment
of any other Company employee.

 

-4-



--------------------------------------------------------------------------------

(iii) Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for a felony or any crime which
materially adversely affects the Company and/or its reputation in the community
and which involves moral turpitude or is punishable by imprisonment in the
jurisdiction involved.

For purposes of this Section 5, no act or failure to act on the part of Employee
shall be considered “willful” unless done, or omitted to be done, by Employee in
bad faith and without reasonable belief by Employee that such action or omission
was in the best interest of the Company. Notwithstanding the foregoing, Employee
shall not be terminated for Cause pursuant to clauses (i), (ii) and (iii) of
this Section 5(c) unless and until Employee has received notice of a proposed
termination for Cause and Employee has had an opportunity to be heard before at
least a majority of members of the Board.

(d) Without Cause. Notwithstanding any other provision of this Section 5, the
Company shall have the right to terminate Employee’s employment with the Company
without Cause at any time, but in the event of such termination without Cause
and subject to the satisfaction of the condition in Section 5.7(f), Employee
shall be entitled to receive a lump sum payment equal to the following: (A) one
times (1x) the value of Employee’s Base Salary in effect as of the date of such
termination, plus (B) one times (1x) Employee’s Target Bonus in effect as of the
date of such termination (hereinafter such aggregate amount shall be referred to
as the “Lump Sum Payment”). Such Lump Sum Payment to Employee shall be paid to
Employee within 60 days of the date of such termination. Notwithstanding the
foregoing, if Employee is determined by the Company to be a specified employee
(as defined in Section 409A(a)(2)(B) of the Code and determined pursuant to
related Treasury Regulations or other guidance promulgated thereunder) and if
required under Section 409A of the Code, the Lump Sum Payment shall be paid on
the first day of the seventh month following the termination of employment.

(e) Good Reason. Employee may terminate his employment with the Company for Good
Reason within two years following the initial existence of Good Reason. In the
event that Employee fails to terminate his employment within such period but
Employee’s employment under this Agreement in fact terminates at the initiation
of Employee, such termination shall be deemed a termination by Employee without
Good Reason. Regardless of whether a resignation occurs prior to, coincident
with or after a “Change in Control,” “Good Reason” shall mean any one or more of
the following:

(i) An involuntary material diminution in Employee’s Base Salary.

(ii) An involuntary material diminution in Employee’s authority, duties, or
responsibilities. An involuntary material diminution in Employee’s authority,
duties, or responsibilities shall not have occurred if Employee agrees to cease
being the Chief Executive Officer of the Company and agrees to remain on the
Board.

 

-5-



--------------------------------------------------------------------------------

(iii) An involuntary material diminution in the authority, duties, or
responsibilities of the supervisor to whom Employee is required to report,
including a requirement that Employee report to a corporate officer or employee
instead of reporting directly to the Board.

(iv) An involuntary material diminution in the budget over which Employee
retains authority.

(v) A 100 mile or greater change in the geographic location at which Employee
must perform his services following a Change in Control, as defined below. Any
change in the geographic location at which Employee must perform his services
prior to a Change in Control shall not be Good Reason.

(vi) Any other action or inaction that constitutes a material breach of the
Agreement.

Employee must give the Company written notice which shall identify with
reasonable specificity the grounds for Good Reason within 90 days of the initial
existence of Good Reason, upon the notice of which the Company shall have 30
days to cure the alleged grounds for Good Reason contained in the notice. In the
event Employee fails to notify the Company of the existence of Good Reason
within such 90 day period but Employee’s employment under this Agreement in fact
terminates at the initiation of Employee, such termination shall be deemed a
termination by Employee without Good Reason. If Employee terminates his
employment with the Company for Good Reason, then subject to the satisfaction of
the condition in Section 5.7(f), Employee shall be entitled to receive a Lump
Sum Payment equal to that which would be paid to Employee under Section 5(d)
hereof within 60 days following the termination of employment. Notwithstanding
the foregoing, if Employee is determined by the Company to be a specified
employee (as defined in Section 409A(a)(2)(B) of the Code and determined
pursuant to related Treasury Regulations or other guidance promulgated
thereunder) and if required under Section 409A of the Code, the Lump Sum Payment
shall be paid on the first day of the seventh month following the termination of
employment.

(f) As a condition to earning and receiving any payment by Employee under
Section 5(d), 5(e) or 7(a), Employee must sign a release of claims arising from
Employee’s employment, and the termination thereof, in a form provided by the
Company within seven days following the date on which the Company delivers to
the Employee such release or such other time, as determined by the Company, and
such release not having been revoked by Employee pursuant to any revocation
rights afforded by applicable law. If Employee does not execute the general
release within such period or revokes such release, Employee will not be
entitled to any payment under Section 5(d), 5(e) or 7(a).

(g) Employee agrees that the payments and benefits contemplated by this
Section 5 shall constitute the exclusive and sole remedy for any termination of
his employment and Employee covenants and agrees not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of
employment.

 

-6-



--------------------------------------------------------------------------------

6. BUSINESS EXPENSES. During the Term of this Agreement, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by the Company (whether or not fully deductible by the Company)
for federal income tax purposes as ordinary and necessary business expenses, the
Company shall reimburse Employee promptly for reasonable business expenditures,
including travel, entertainment, parking, business meetings, and professional
dues, made and substantiated in accordance with the reasonable policies,
practices and procedures established from time to time by the Company generally
with respect to other Peer Employees and incurred in the pursuit and furtherance
of the Company’s business and good will.

 

7. CHANGE IN CONTROL.

(a) If, (A) “In Anticipation Of,” as defined below, or within 24 months after a
“Change in Control” of the Company (or any successor), as defined below, the
Company involuntarily terminates Employee’s employment without Cause, or
(B) within 24 months after a Change in Control, Employee terminates his
employment for Good Reason, then subject to the satisfaction of the condition in
Section 5.7(f), Employee shall receive a lump sum payment equal to two times
(2x) the amount that would be required to be paid to Employee as a Lump Sum
Payment under Section 5(d) upon Employee’s termination other than for Cause
(hereinafter the “Change in Control Payment”) within 60 days following the
termination of employment. Notwithstanding the foregoing, if Employee is
determined by the Company to be a specified employee (as defined in
Section 409A(a)(2)(B) of the Code and determined pursuant to related Treasury
Regulations or other guidance promulgated thereunder) and if required under
Section 409A of the Code, the Change in Control Payment shall be paid on the
first day of the seventh month following the termination of employment.

(b) In the event that any economic benefit, payment or distribution by the
Company to or for the benefit of Employee, whether paid, payable, distributed or
distributable, pursuant to this Section 7 or otherwise In Anticipation Of or
following a Change in Control, including, if applicable, the vesting of
Employee’s stock options (hereinafter, the “Total Payments”), would result in
all or a portion of such Total Payments being subject to excise tax under
Section 4999 of the Code, or any interest or penalties with respect to such
excise tax (such excise tax and any applicable interest and penalties,
collectively referred to in this Agreement as the “Excise Tax”), then Employee
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by Employee of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments. Notwithstanding the foregoing, if it shall be determined that Employee
is entitled to the Gross-Up Payment, but

 

-7-



--------------------------------------------------------------------------------

that the Parachute Value of the Total Payments does not exceed 110% of the Safe
Harbor Amount, then no Gross-Up Payment shall be made to Employee and Employee’s
Total Payments (including the Change in Control Payment) shall be either (A) the
full payment or (B) such lesser amount that would result in no portion of the
Total Payment being subject to Excise Tax, whichever of the foregoing amounts,
taking into account the applicable Federal, state, and local employment taxes,
income taxes, and the Excise Tax, results in the receipt by Employee, on an
after-tax basis, of the greatest amount of Total Payments notwithstanding that
all or some portion of the Total Payments may be taxable under Section 4999 of
the Code.

(c) All determinations required to be made under this Section 7 shall be made by
the Company’s regular outside independent public accounting firm immediately
prior to the event triggering the payments that are subject to the Excise Tax,
which firm must be reasonably acceptable to Employee (the “Accounting Firm”).
The Company shall cause the Accounting Firm to provide detailed supporting
calculations of its determinations to the Company and Employee. Notice must be
given to the Accounting Firm within twenty (20) business days after an event
entitling Employee to a Change in Control Payment under this Agreement. Any
determination by the Accounting Firm shall be binding upon the Company and
Employee. All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

(d) Any Gross-Up Payment, as determined pursuant to this Section 7, shall be
paid by the Company to Employee within 5 days of the receipt of the Accounting
Firm’s determination, but by no later than the end of Employee’s taxable year
next following Employee’s taxable year in which Employee remits the related
taxes. If, at a later date, the Internal Revenue Service assesses a deficiency
against Employee on the basis that the Excise Tax with respect to any amount
paid to Employee is greater than that which was determined at the time such
amounts were paid, the Company shall pay to Employee an additional Gross-up
Payment with respect to such Excise Tax by the end of Employee’s taxable year
next following Employee’s taxable year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authority. Upon notice by
Employee of any audit or other proceeding that may result in a liability to the
Company under this Section, Employee shall promptly notify the Company of such
audit or other proceeding and the Company may, at its option, but solely with
respect to the item or items that relate to such potential liability, choose to
assume the defense of such audit or other proceeding at its own cost, provided
that (i) Employee shall cooperate with the Company in such defense and (ii) the
Company will not settle such audit or other proceeding without the consent of
Employee (such consent not to be unreasonably withheld). Unless Employee shall
have given prior written notice to the Company to effectuate a reduction in the
Total Payments in a manner other than as set forth below, if such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating the Change in Control Payment, then by reducing or
eliminating any accelerated vesting of stock options, then by reducing or
eliminating any other remaining Total Payments.

 

-8-



--------------------------------------------------------------------------------

(e) Definitions. The following terms shall have the following meanings for
purposes of this Section 7.

(i) “In Anticipation Of”: For purposes of this Section 7, the involuntary
termination by the Company of Employee’s employment shall be deemed to have been
“In Anticipation Of” a Change in Control if such termination (A) was at the
request of an unrelated third party who has taken steps reasonably calculated to
effect a Change in Control, or (B) otherwise arose in connection with a Change
in Control.

(ii) “Change in Control”: For purposes of this Section 7, a “Change in Control”
means, and shall be deemed to have taken place, if (1) any person or entity or
group of affiliated persons or entities, including a group which is deemed a
“person” by Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the date hereof is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities; (2) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the Company’s stockholders, of
each new Board member was approved by a vote of at least three-fourths (3/4) of
the Board members then still in office who were Board members at the beginning
of such period; (3) any reorganization, consolidation, merger or similar
transaction involving the Company in which the Company is not the continuing or
surviving corporation or pursuant to which the Company’s securities would be
converted into cash, securities or other property (other than a merger of the
Company in which the holders of the Company’s voting securities immediately
prior to the merger have more than 50% of the combined voting power of the
securities of the corporation or other entity resulting from or surviving such
merger, calculated on a fully-diluted basis in accordance with generally
accepted accounting principles after giving effect to such merger, immediately
after such merger); or (4) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company.

(iii) “Parachute Value” of a payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such payment.

(iv) The “Safe Harbor Amount” means 2.99 times Employee’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

 

8.

TRADE SECRETS/CONFIDENTIAL INFORMATION. Employee recognizes that the Employee
shall be employed in a sensitive position that involves a relationship of trust
and confidence. During the course of the Employee’s employment or hiring, the
Employee may

 

-9-



--------------------------------------------------------------------------------

 

receive, develop, otherwise acquire, have access to or become acquainted with
trade secrets or other confidential and sensitive information relating to the
business of the Company. In this regard, the Employee understands and hereby
agrees that the term “trade secrets” shall include, but not be limited to,
customer lists, potential customer lists, all information stored in the company
database such as notes, proposals, historical sales, pricing strategies, price
quotes to customers or potential customers, customer contracts, all devices,
methods, techniques, compilations, processes, job specifications, product
specifications, work and product samples, future plans, costs, financial
information and data, training materials and information, customer files,
pricing structure, pricing lists, job lists, job order information, software
data, computer disks, vendor suppliers’ lists and contact persons, market
analysis, marketing plans, cost and pricing information, labor rates and
piece-work prices, the names, contact information, buying habits or practices of
any of the Company’s customers and potential customers, know-how, vendors,
suppliers, or employees, written business records, business files, computer
data, business operating forms, documents, specifications, plans, and
compilations of information concerning the business, customers, or employees of
the Company. If it is at any time determined that any of the information or
materials identified above are, in whole or in part, not entitled to protection
as trade secrets, the Employee agrees that they shall nevertheless be considered
and treated as confidential information that is protected under this Agreement,
in the same manner as trade secrets, to the maximum extent permitted by law.

 

9. AGREEMENT NOT TO DISCLOSE. Employee shall not, at any time during the term of
this Agreement or after its termination, disclose to others, either directly or
indirectly, or take or use for the Employee’s own purposes or the purposes of
others, either directly or indirectly, any trade secret or any confidential
information, knowledge, data or know-how of the Company. The Employee
understands and acknowledges that these restrictions shall also apply to trade
secrets, confidential information, knowledge, data or know-how conceived,
originated, discovered or developed by the Employee within the scope of the
Employee’s employment or hiring.

 

10. PROPERTY OF COMPANY. All trade secrets and confidential information, whether
prepared by the Employee or otherwise coming into the Employee’s possession or
control, shall remain the exclusive property of the Company. Upon the
termination of the Employee’s employment or whenever required by the Company,
the Employee shall immediately deliver to the Company all property and materials
in the Employee’s possession or under the Employee’s control belonging to the
Company, including, but not limited to, all trade secrets and confidential
information of the Company and any documents or materials that describe or refer
to such trade secrets and/or confidential information.

 

11.

UNFAIR COMPETITION. Employee acknowledges that the information listed in
Section 8 above, as well as other information regarding the Company’s customers
and business, is confidential and constitutes trade secret, commercially
sensitive, and proprietary information. While employed by the Company, and
following separation of employment from the Company, Employee will not, directly
or indirectly, use this or any other trade secret

 

-10-



--------------------------------------------------------------------------------

 

information to solicit any of the Company’s customers or use the Company’s trade
secret information to negotiate with any of the Company’s customers, or to
disrupt, damage, impair, or interfere with the Company’s business. Subject to
the limitations noted herein, the Employee is not, however, restricted from
being employed by or engaged in any type of business following the termination
of the Employee’s employment relationship with the Company.

 

12. SOLICITATION OF EMPLOYEES. Employee agrees that while employed by the
Company, and as a result of the Employee’s position with the Company, the
Employee will acquire specialized knowledge regarding the Company’s employees.
Therefore, Employee agrees that for a period of one (1) year after Employee’s
separation of employment from the Company, Employee will not, directly or
indirectly, solicit any person who is engaged as a regular, temporary,
introductory, full-time or part-time employee, agent, or independent contractor
by the Company to terminate his or her employment or engagement with the Company
for any reason. Employee agrees to an additional one (1) year nonsolicitation
period if the Employee’s separation of employment from the Company occurs
following a Change in Control.

 

13. INDEMNITY. In addition to any other separate agreement with the Company
concerning indemnification, to the fullest extent permitted by applicable law
and the bylaws of the Company, as from time to time in effect, the Company shall
indemnify Employee and hold Employee harmless for any acts or decisions made in
good faith while performing services for the Company, and the Company shall use
its best efforts to obtain coverage for Employee (provided the same may be
obtained at reasonable cost) under any liability insurance policy or policies
now in force or hereafter obtained during the term of this Agreement that cover
other officers of the Company having comparable or lesser status and
responsibility. To the same extent, the Company will pay and, subject to any
legal limitations, advance all expenses, including reasonable attorneys’ fees
and costs of court approved settlements, actually and necessarily incurred by
Employee in connection with the defense of any action, suit or proceeding and in
connection with any appeal thereon, which has been brought against Employee by
reason of Employee’s service as an officer or agent of the Company.

 

14. REMEDIES. The parties hereto agree that the services to be rendered by
Employee pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Employee of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Employee hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Employee. This Section 12 shall not be construed as a waiver of any
other rights or remedies which the Company may have for damages or otherwise.

 

-11-



--------------------------------------------------------------------------------

15. SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.

 

16. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of the Company or to which the Company assigns this Agreement by
operation of law or otherwise. The obligations and duties of Employee hereunder
are personal and otherwise not assignable. Employee’s obligations and
representations under this Agreement will survive the termination of Employee’s
employment, regardless of the manner of such termination.

 

17. NOTICES. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal executive office
at:

Corinthian Colleges, Inc.

6 Hutton Centre Drive, Suite 400

Santa Ana, California 92627

Phone: (714) 427-3000; Facsimile: (714) 427-3013

Attention: General Counsel

or at such other address as the Company may from time to time in writing
designate, and if to Employee at such address as Employee may from time to time
in writing designate (or, if not so designated, at the last address for such
Employee on the employment records of the Company). Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 15 and a verification of receipt is received, (ii) if given by mail,
three days after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when actually delivered at such address.

 

18. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes any prior
agreements, undertakings, commitments and practices relating to Employee’s
employment by the Company.

 

19. AMENDMENTS. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and duly executed by both parties.

 

20. WAIVER. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.

 

-12-



--------------------------------------------------------------------------------

21. GOVERNING LAW. This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
California without regard to conflicts of law doctrines and any court action
arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of California, County of Orange.

 

22. WAIVER OF JURY TRIAL. THE COMPANY AND EMPLOYEE HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP BETWEEN
THEM OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT OR SUCH RELATIONSHIP. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court or that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, wrongful termination
claims, claims for discharge in violation of public policy, claims of
discrimination and all other common law and statutory claims, to the maximum
extent permitted by law. The Company and Employee each acknowledge that this
waiver is a material inducement to enter into this Agreement, that each has
already relied on the waiver in entering into this Agreement, and that each will
continue to rely on the waiver in their related future dealings. THE COMPANY AND
EMPLOYEE FURTHER WARRANT AND REPRESENT THAT EACH HAS HAD AN OPPORTUNITY TO
REVIEW THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING SUCH OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT MODIFICATIONS TO
OR EXTENSIONS OF THIS AGREEMENT. In the event of arbitration or litigation, this
Agreement may be filed as a written consent to arbitration or to a trial by the
court.

 

23. ARBITRATION. As a material inducement to enter into this Agreement, Employee
and the Company each hereby agree that any “Claims” or “Controversies” (as
defined below) arising out of or in respect to this Agreement (or its validity,
interpretation or enforcement), or Employee’s employment or termination, that
Employee may have against the Company or it officers, directors, employees, or
agents, in their capacity as such, or that the Company may have against
Employee, shall be resolved solely through binding arbitration. EMPLOYEE AND THE
COMPANY EACH HEREBY ACKNOWLEDGE THAT THIS AGREEMENT TO ARBITRATE MEANS THAT
EMPLOYEE AND THE COMPANY ARE RELINQUISHING HIS/HER/ITS RIGHTS TO EITHER A JURY
TRIAL OR COURT TRIAL FOR THE RESOLUTION OF ANY CLAIMS THAT EMPLOYEE AND THE
COMPANY MAY HAVE AGAINST THE OTHER.

The Terms “Claims” or “Controversies” arising out of this Agreement or
Employee’s employment or termination means and includes all claims for breach of
this Agreement, harassment and/or discrimination (including sexual harassment
and harassment or discrimination based on race, color, religion, age, sex,
sexual orientation, ancestry, national

 

-13-



--------------------------------------------------------------------------------

origin, marital status, military service, pregnancy, physical or mental
disability, medical condition or any other protected class or condition), breach
of any contract or covenant (express or implied), tort claims, wrongful
termination, whistle-blowing and all other claims relating to this Agreement or
Employee’s employment or termination, except that claims covered by the Workers’
Compensation Act and claims for unemployment benefits are not covered by this
agreement to arbitrate. All Claims or Controversies shall be submitted to a
single neutral arbitrator. The arbitration shall take place in Orange County,
California, unless otherwise mutually agreed. The arbitrator shall be mutually
agreed-upon by Employee and the Company. If Employee and the Company cannot
agree upon an arbitrator, the selection process shall be governed by the
employment arbitration rules and procedures of the American Arbitration
Association (“AAA”). Regardless of the arbitrator chosen, the arbitration
proceedings shall be governed by the then current AAA procedural rules, except
that if a contrary rule exists: (1) all monetary or provisional remedies
available under applicable state or federal statutory law or common law will
remain available to both parties, (2) except as mutually agreed upon by the
parties, there will be no limitation on discovery beyond that which exists in
cases litigated in Orange County Superior Court and (3) the California Rules of
Evidence shall apply to the arbitration hearing.

In connection with any arbitration proceeding commenced hereby, the prevailing
party shall be entitled to reimbursement of its reasonable attorney’s fees and
costs, including arbitrator fees. This agreement to arbitrate and arbitration
procedure is intended to be the exclusive method of resolving all Claims or
Controversies as described above between Employee and the Company and judgment
upon the award rendered by the arbitrator hereunder may be entered in any court
having jurisdiction thereof.

 

24. WITHHOLDING. All compensation payable hereunder, including salary and other
benefits, shall be subject to applicable taxes, withholding and other required,
normal or elected employee deductions.

 

25. COUNTERPARTS. This Agreement and any amendment hereto may be executed in one
or more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

 

26. HEADINGS. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CORINTHIAN COLLEGES, INC.

By:

 

 

Name:

 

Stan A. Mortensen

Its:

 

Sr. Vice President and General Counsel

EMPLOYEE

 

Jack D. Massimino

 

-15-